Exhibit 10.3

COVENANT NOT TO COMPETE

THIS COVENANT NO TO COMPETE (this “Agreement’) is made and  effective as of the
17th day of September 2007 (the “Closing Date”), between Richard Richardson, a
resident of the State of Texas (“Prior Employee”), and VCG Holding Company, a
Colorado corporation (“Employer”).

W I T N E S S E T H:

WHEREAS, all of the membership interests in Golden Productions JGC Fort Worth,
LLC d/b/a Jaguar’s Gold Club Fort Worth (“Fort Worth”) are to be acquired by
Employer pursuant to a certain Stock Purchase Agreement (the “Purchase
Agreement”); and

WHEREAS, Fort Worth thereafter will become wholly owned by Employer and will
continue to conduct its respective business in the same manner as such business
has been conducted by Fort Worth prior to the acquisition; and

WHEREAS, Prior Employee has been an employee of Fort Worth and has intimate
knowledge of its business practices, which, if exploited by Prior Employee in
contravention of this Agreement, would seriously, adversely and irreparably
affect the interests of Employer and Fort Worth and the ability of Fort Worth to
continue the business previously conducted by it; and

WHEREAS, to induce Employer to make such cash payment to Prior Employee, Prior
Employee has agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the above premises, the mutual promises and
covenants of the parties hereto set forth herein, Five Thousand ($5,000.00)
Dollars, in cash, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Prior Employee and Employer,
intending to be legally bound, agree as follows:

1.             Definitions.    As used herein, the following terms shall have
the following meanings unless the context otherwise requires:

a.             “Area” shall mean a radius of fifty (50) miles of Fort Worth,
excluding Jaguar’s Gold Club Fort Worth No. 2 and the club operated in Dallas,
Texas by Manana Entertainment, Inc. d/b/a Jaguar’s Gold Club.

b.             “Business” shall mean the operations of Fort Worth as conducted
as of the Closing Date.

c.             “Competing Business” shall mean any business organization of
whatever form engaged, either Directly or Indirectly, in any adult entertainment
or any business or enterprise which is the same as, or substantially the same
as, Fort Worth.


--------------------------------------------------------------------------------


d.             “Directly or Indirectly” shall mean (i) acting as an agent,
representative, officer, director, independent contractor or Prior Employee of a
Competing Business; (ii) participating in any such Competing Business as an
owner, partner, limited partner, joint venturer, creditor or shareholder (except
as a shareholder holding less than five percent (5%) interest in a corporation
whose shares are actively traded on a regional or national securities exchange
or in the over-the-counter market); and (iii) communicating to any such
Competing Business the names or addresses or any other information concerning
any past, present, or identified prospective client or customer of Fort Worth or
an entity having title to the goodwill of Fort Worth.

e.             “Restricted Period” shall mean the period commencing with the
Closing Date and ending on the fifth (5th) anniversary thereof

f.              “Confidential Information” shall include any and all information
related to the purpose and business of Dallas which is proprietary and not
general public knowledge, specifically including (but without limiting the
generality of the foregoing) any financial statements, appraisals, analysis
data, cost analyses or strategies, clients, customer lists, suppliers, the sales
price of Fort Worth paid by Employer, or any other matters regarding Fort Worth.
Information that is orally disclosed will be considered “Confidential
Information” if Employer indicates to Prior Employee at the time of disclosure
the confidential or proprietary nature of the information and provides a written
summary of such information to Prior Employee within ten (10) days after the
initial oral disclosure thereof. Any technical or business information of a
third-person furnished or disclosed shall be deemed “Confidential Information”
of Fort Worth unless otherwise specifically indicated in writing to the
contrary.

2.             Agreement Not to Compete. Unless otherwise consented to in
writing by Employer, Prior Employee agrees that during the Restricted Period, he
will not, within the Area, either Directly or Indirectly, on his own behalf or
in the service or on behalf of others, engage in any Competing Business or
provide managerial, supervisory, administrative, financial or consulting
services or assistance to, or own a beneficial interest (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market) in any Competing Business.

3.             Agreement Not to Solicit Employees. Prior Employee agrees that
during the period commencing with the Closing Date and ending on the fifth (5th)
anniversary thereof, he will not, without the prior written consent of Employer,
either directly or indirectly, on his own behalf or via sendee or on behalf of
others, solicit, divert, or hire away, or attempt to solicit, divert, or hire
away from the employment of Fort Worth or any of its subsidiaries, any Person
employed by Fort Worth or any of its subsidiaries, whether or not such employee
is a full-time employee or temporary employee, whether or not such employment is
pursuant to a written agreement, whether or not such employment is for a
determined period or is at will, and whether or not such employee has
voluntarily terminated their employment. Further, Prior Employee agrees that he
will not, without the prior written consent of Employer, either directly or
indirectly, on his


--------------------------------------------------------------------------------


own behalf or in the service or on behalf of others, solicit or attempt to
solicit any entertainers who have performed at Fort Worth during the preceding
six (6) months prior to the Closing Date until the end of the period commencing
with the Closing Date and ending on the fifth (5th) anniversary thereof.

4.             Confidentiality.     Prior Employee agrees to hold all
Confidential Information of Fort Worth in confidence for so long as Fort Worth
treats such information as confidential or proprietary, unless otherwise agreed
to in writing by the Employer. During such period Prior Employee will use such
information solely for the purposes set forth in this Agreement unless otherwise
agreed to in writing by Employer. Prior Employee agrees not to copy such
Confidential Information of Fort Worth unless otherwise agreed to in writing by
the Employer. Prior Employee agrees that he shall not make disclosure of any
such Confidential Information to anyone (including subcontractors) except
accounting, business, financial and legal advisors of the Employer to whom
disclosure is necessary for the purpose set forth above. Prior Employee shall
appropriately notify such advisors that the disclosure is made in confidence and
shall be kept in confidence in accordance with this Agreement. The obligations
set forth in this Agreement shall be satisfied by Prior Employee through the
exercise of the same degree of care used to restrict disclosure and use of its
own Confidential Information.

5.             Remedies.

a.             Prior Employee acknowledges and agrees that, by virtue of his
relationship with Fort Worth, great loss and irreparable damage would be
suffered by Employer, including, without limitation, damage to the goodwill and
proprietary interests of Employer, if Prior Employee should breach or violate
any of the terms or provisions of the covenants and agreements set forth in
Sections 2, 3 and/or 4 hereof Prior Employee further acknowledges that Prior
Employee has examined in detail such restrictive covenants and agreements and
agrees that the restraints imposed thereby on Prior Employee are reasonable in
the sense that they are no greater than are necessary to protect the goodwill of
Fort Worth invested in by Employer pursuant to the Purchase Agreement and to
protect Employer in its legitimate business interests, and the restrictive
covenants and agreements are reasonable in the sense that they are not unduly
harsh or oppressive.

b.             The parties acknowledge and agree that any breach of Sections 2,
3 and/or 4 of this Agreement by Prior Employee would result in irreparable
injury to Employer, and therefore Prior Employee agrees and consents that
Employer shall be entitled to a temporary restraining order and a permanent
injunction to prevent a breach or contemplated breach of any of the covenants or
agreements of Prior Employee contained herein.

c.             In addition, Employer shall be entitled, upon any breach of
Sections 2,3 andlor4 of this Agreement by Prior Employee, to demand an
accounting and repayment of all profits and other monetary compensation realized
by Prior Employee,


--------------------------------------------------------------------------------


directly or through any Competing Business controlled by Prior Employee, as a
result of any such breach.

d.             The rights of Employer under this Section 5 shall not be in
limitation or in lieu of any and all other remedies that may be available to
Employer at law or in equity. The existence of any claim, demand, action or
cause of action against Prior Employee, whether predicated upon this Agreement
or otherwise, shall not constitute a defense to the enforcement by Employer of
any then valid covenants or agreements herein.

6.             Severability. Prior Employee agrees that the covenants and
agreements contained in Sections 2, 3, 4 and 5 of this Agreement are of the
essence of this Agreement; that Prior Employee has received good, adequate and
valuable consideration for each of such covenants; that each of such covenants
is reasonable and necessary to protect and preserve the interests and properties
of Employer; that Fort Worth and its subsidiaries are engaged in the Business
through the Area: that irreparable loss and damage will be suffered by Employer
should Prior Employee breach any of such covenants and agreements; that each of
such covenants and agreements is separate, distinct and severable not only from
the other of such covenants and agreements but also from other and remaining
provisions of this Agreement; and, that the invalidity or unenforceability of
any such covenant or agreement shall not affect the validity or enforceability
of any other such covenants or agreements or any other provision or provisions
of this Agreement unless expressly stated herein. Further, if any provision of
this Agreement is ruled invalid or unenforceable by a court of competent
jurisdiction because of a conflict between such provision and any applicable law
or public policy, such provision shall be redrawn by such court to the extent
required to make such provision consistent with, and valid and enforceable
under, such law or public policy, and as redrawn may be enforced against Prior
Employee.

7.             Tolling. In the event that Prior Employee should breach any or
all of the covenants set forth in Sections 2, 3 and/or 4 hereof, the running of
the period of the restrictions set forth in such section or sections breached
shall be tolled during the continuation(s) of any breach or breaches by Prior
Employee, and the running of the period of such restrictions shall commence or
commence again only upon compliance by Prior Employee with the terms of the
applicable section or sections breached.

8.             Consideration. In consideration for Prior Employee’s compliance
with his obligations under this Agreement, Prior Employee shall receive from
Employer the sum of Five Thousand ($5,000.00) Dollars in cash on the Closing
Date. Further, Prior Employee acknowledges and agrees that the terms of this
Agreement contained herein are reasonable in light of the good, adequate and
valuable consideration which Prior Employee shall receive.

9.             Waiver. The waiver by either party of any breach of this
Agreement by the other party shall not be effective unless in writing, and no
such waiver shall operate or be construed as the waiver of the same or another
breach on a subsequent occasion.


--------------------------------------------------------------------------------


10.           Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to the conflicts of laws provisions thereof.

11.           Amendment. No amendment or modification of this Agreement shall be
valid or binding upon Employer or Prior Employee unless made in writing and
signed by the parties hereto.

12.           Captions and Section Headings. Captions and section headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

13.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have duly been given if
delivered or if mailed, by United States certified or registered mail, prepaid
to the party to which the same is directed at the following addresses (or at
such other addresses as shall be given in writing by the parties to one
another):

a.

If to Prior Employee:

 

 

 

 

Richard Richardson

 

 

2171 Manana Drive

 

 

Dallas, TX 75202

 

 

 

b.

If to Employer:

 

 

 

 

VCG Holding Company

 

 

Attn: Troy Lowrie

 

 

390 Union Blvd., Suite 540

 

 

Lakewood, CO 80228

 

 

 

with a copy to:

Martin A. Grusin

 

 

780 Ridge Lake Boulevard

 

 

Suite 202

 

 

Memphis, TN 38120

 

 

Facsimile: (901) 682-3590

 

 

 

 

 

VCG Holding Company

 

 

Attn: Mike Ocello

 

 

390 Union Blvd., Suite 540

 

 

Lakewood, CO 80228

 

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.


--------------------------------------------------------------------------------


14.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed original, but all of which together
shall constitute one and the same instrument.

15.           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to its subject matter
and any and all prior agreements, understandings or representations with respect
to the subject matter hereof are terminated and canceled in their entirety and
are of no further force or effect, but specifically excluding the Purchase
Agreement and the agreements, documents and instruments provided for therein.

IN WITNESS WHEREOF, Prior Employee and Employer have each executed and delivered
this Agreement as of the date first written above.

/s/ Richard Richardson

 

 

Richard Richardson, Prior Employee

 

 

 

 

 

VCG HOLDING COMPANY,

 

A Colorado corporation

 

 

 

By:

/s/ Micheal L. Ocello

 

 

Title:

President

 

 


--------------------------------------------------------------------------------